NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0126-16T1

STATE OF NEW JERSEY,

        Plaintiff-Appellant,

v.

JOSEPHINE M. SHIPPS, a/k/a JOSEPHINE
COLAVITO, JOSEPHINE MARIE COLAVITO,
JOSEPHINE MARIE COLAVITON and JOSEPHINE
RINGO,

     Defendant-Respondent.
_________________________________

              Submitted May 2, 2017 – Decided May 15, 2017

              Before Judges Koblitz and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Warren County, Accusation Nos.
              15-04-0238,   15-04-0239,  16-01-0045,   and
              Indictment No. 15-12-0584.

              Richard T. Burke, Warren County Prosecutor,
              attorney for appellant (Kelley Anne Shelton,
              Assistant Prosecutor, of counsel and on the
              brief).

              Joseph E. Krakora, Public Defender, attorney
              for respondent (Jay L. Wilensky, Assistant
              Deputy Public Defender, of counsel and on the
              brief).


PER CURIAM
     The State appeals from the August 22, 2016 order awarding

defendant Josephine Shipps ninety-one days of jail credit for time

served in Pennsylvania custody.       We reverse based on our Supreme

Court's recent decision in State v. Joe, ___ N.J. ___ (2017).

     For the purpose of our decision, we need not recount the

extensive procedural background of defendant's third and fourth-

degree charges for issuance of bad checks, N.J.S.A. 2C:21-5.

Suffice it to say that on April 27, 2015, she pled guilty to

charges in Warren County.   Prior to sentencing, she was arrested

for theft by deceit charges arising in Pennsylvania.       After she

waived extradition, she was taken into custody by our neighboring

state on July 9.

     Following resolution of her Pennsylvania offense, defendant

was returned to New Jersey on October 21.      On October 30 and then

on November 23, 2015, she was arrested in Warren County on new

charges of issuing bad checks.

     On January 28, 2016, defendant entered a plea agreement to

resolve all her Warren County charges, including those she had

pled guilty to in April 2015. The State recommend a suspended

four-year prison term, conditioned upon successfully completion

of three years of probation with conditions.       Defendant received

the recommended sentence.    There was no agreement as to jail

credits for time served in Pennsylvania.

                                  2                           A-0126-16T1
    Defendant sought these jail credits, and the judge issued a

written decision on August 22, awarding defendant ninety-one days

jail credit for time spent in Pennsylvania custody toward the

sentences   to   be   served   on   all   charges   pending   prior    to   her

Pennsylvania incarceration.

    On March 7, 2017, our Supreme Court held that "incarceration

outside of New Jersey on out-of-state charges [does not entitle]

a defendant to jail credit pursuant to Rule 3:21-8."                  State v.

Joe, supra, slip op. at 1.

    We therefore now reverse and remand for the entry of an

amended judgement of conviction reducing the jail credit awarded

to defendant by ninety-one days.

    Reversed and remanded.          We do not retain jurisdiction.




                                      3                                A-0126-16T1